_ AO 245A (Rev. 12/03) Judgment of Acquittal

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA

 

UNITED STATES OF AMERICA
JUDGMENT OF ACQUITTAL
V.

ISAAC N. GIBBONS CASE NUMBER: _1:18CR00454-001

The Defendant, ISAAC N. GIBBONS, was found not guilty on Counts 1, 2, and 3 of the Indictment.
IT IS ORDERED that the Defendant is acquitted, discharged, and any bond exonerated as to Counts 1, 2, and 3

of the Indictment in this case.

Signed this tt Hay of tw < , 2019.

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE
